                                        Dream the Impossible
                                           Seek the Unknown
                                          Achieve Greatness




CERTIFICATE OF COMPLETION



            THIS CERTIFIES THAT

           Riane Brownlee
has successfully completed the Anger Management workshop .


            Gen thus 6th day of December 2019
 I   ;
 I   I
 3
 E
 =
~


11   I
.:.e
 I
 =
     I


ilt
                  en
 e
Q)
                  Q)
                  ë3
e      '<;f"C
t:::   N Q)
ro     'ô êií
a..         a.
        E E
        ::i o
        E u
        - >,
       .f: Q)
        E +
           c
           ,._    o
           Q).e
           > en
        o o
       ..........
       .e        "O
           C)     Q)
        15
       .....
                 t,
                  Q)

           e%
           ::i Q)

       .g::i      ~
                  ro                  en
           .... "O
           ::i    e          ~ en     ~
           u ro              U> ro en o
       .!!!. en                     o e u
       2                                 95
                  g          .?-of:0
       ¢::      en            o c o.-o
           o Q)              o OO
           en ::::::            en   ro
           e en               E E en en
           o Q)                     o> e
           en ::i            .o-eno
           en "O
          oQ)                o36
                             .._ ,._ ro         a.
       co E                  Q. C.. LL          0
       ..--       C)

           ai f:
       s&
       "O-
        o 5
        Ev-
        Q) Q)
           £
       ..::-o
        ro .....
            a,
       -~         Q)
       -          a.
        en E                             e
        en o
        8 o
        (.) >,
                                         o
                                        .¡::;
                                         ro
           =
       na, 2                             2
                                         e
                                            en
           en                            ::i E ..lé:
        u en                             E a, u
         ro ~                5e&%
         a. u                .:,coo-o
       ..lé: ::i
        o    en                         o0 g
                             CJQ)-...c,"'
       29
       ,._ ro
                             'E 6o
                             ::i   :.:J _en ëñ
                                                -U
                                                     g>
       ....o.e               £s?ès
       P2                       a. e
                                   ..::: ::i
                 €           o u o >< ro
                             (.)<(LLWI
       C/)       .9-
       ¢::       .2
       o         t:::
       ø          ro
       .. a.
       t::: "O
       ro a,
       E E=
       C/) t::: (/)
       e> a,            ro
       e         o
       ~   en -
       ,._ ,._ ro
       o ::i ro
       z=  o
                        .-
